Case 1:19-cv-00522-RJJ-PJG ECF No. 20 filed 05/11/20 PageID.1288 Page 1 of 1



                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION

DEMARIO WADE-BEY #372942,

                Petitioner,
                                                                     File no: 1:19-CV-522
v.
                                                                     HON. ROBERT J. JONKER
RANDEE REWERTS,

                Respondent.
                                        /

                              ORDER APPROVING MAGISTRATE'S
                               REPORT AND RECOMMENDATION

         The Court has reviewed the Report and Recommendation filed by the United States

Magistrate Judge in this action on April 14, 2020 (ECF No. 19).     The Report and

Recommendation was duly served on the parties. No objections have been filed under 28

U.S.C. ' 636(b)(1)(C).

         ACCORDINGLY, IT IS ORDERED that the Report and Recommendation of the

Magistrate Judge (ECF No. 19) is approved and adopted as the opinion of the Court.

         IT IS FURTHER ORDERED that Petitioner=s habeas petition is DENIED.

         IT IS FURTHER ORDERED that this matter is TERMINATED.

         IT IS FURTHER ORDERED that Petitioner is denied a certificate of appealability

         The Court discerns no good-faith basis for appeal of this matter.   See McGore v.

Wrigglesworth, 114 F.3d 601, 611 (6th Cir. 1997); 28 U.S.C. ' 1915(a)(3).



Dated:         May 11, 2020                     /s/ Robert J. Jonker
                                               ROBERT J. JONKER
                                               CHIEF UNITED STATES DISTRICT JUDGE
